         Case: 4:21-cr-00024-RLW-SRW Doc. #: 2 Filed: 01/13/21 Page: 1 of 1 PageID #: 4

                                            UNITED STATES DISTRICT COURT                              FILED
                                            EASTERN DISTRICT OF MISSOURI
                                                  EASTERN DIVISION                                  JAN 13 2021
                                                                                                  ij, S. DISTRICT COURT
        UNITED STATES OF AMERICA,                           )                                   EASTERN DISTRICT OF MO
                                                                                                          ST. LOUIS
                                                            )
                            Plaintiff,                      )
                                                           1,,.,--------------~
        v.
                                   ,-   ;
                                                            J   4:21CR0024 RLW/SRW
        XAVIER JOHNSON,                                     )
                                                            )
                             Defendant.


                                                    INDICTMENT

                                                     COUNT ONE

        The Grand Jury charges that:

                 On or about April 23, 2020, in the City of Saint Louis, within the Eastern District of

        Missouri,

                                                  XAVIER JOHNSON,

        the defendant herein, knowingly possessed a firearm to wit: a Para USA make, Para 1911 Expert

        model, .45 Auto caliber semi-automatic pistol bearing serial number 011344NW, knowing that

        he had previously been convicted of a crime punishable by a term of imprisonment exceeding
             .                                                                      .

        one year, and the firearm previously traveled in interstate or foreign commerce during or prior to

        being in the defendant's possession .
.   \
                                                                             I


                 In violation of Title 18, Untied States Code, Section 922(g)(l).

                                                                        A TRUE BILL.


                                                                        FOREPERSON
        SAYLER A. FLEMING
        United States Attorney


        THOMAS REA, #53245MO
        Assistant United States Attorney
